  8:20-cv-00078-RGK-PRSE Doc # 10 Filed: 04/17/20 Page 1 of 1 - Page ID # 38




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DARRELL W. JENKINS,

                     Plaintiff,                                8:20CV78

       vs.
                                                                ORDER
NEW WEST SPORTS MEDICINE, et al.,

                     Defendants.



       IT IS ORDERED that Plaintiff’s motion for extension of time (Filing 9) is
granted, as follows: Plaintiff shall have until June 22, 2020 to pay the initial partial
filing fee of $3.40.

      Dated this 17th day of April, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
